UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1554


SHANNON KELLY,

                 Petitioner – Appellant,

          v.

WEST VIRGINIA BOARD OF LAW EXAMINERS, a West Virginia state
agency; LAWRENCE M. SHULTZ, in his official capacity as
President of the West Virginia Board of Law Examiners;
ANCIL G. RAMEY, in his official capacity as Vice-President
of the West Virginia Board of Law Examiners; SUE ANN
HOWARD, in her official capacity as a member of the West
Virginia Board of Law Examiners; WARD D. STONE, JR., in his
official capacity as a member of the West Virginia Board of
Law Examiners; BRADLEY J. PYLES, in his official capacity
as a member of the West Virginia Board of Law Examiners;
SARAH N. HALL, in her official capacity as a member of the
West Virginia Board of Law Examiners; JOHN F. CYRUS, in his
official capacity as a member of the West Virginia Board of
Law Examiners,

                 Respondents - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    David A. Faber,
Senior District Judge. (2:08-cv-00933-DAF)


Submitted:   February 11, 2011              Decided:   March 18, 2011


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Shannon Kelly, Appellant Pro Se. John Michael Hedges, Stephanie
Shepherd, BYRNE, HEDGES & LYONS, Morgantown, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Shannon   Kelly     appeals    the   district      court’s    order

entering judgment in favor of the Respondents in his complaint

alleging Americans with Disabilities Act, due process, and equal

protection violations.         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by   the   district   court.     Kelly    v.   West   Virginia    Bd.    of   Law

Exam’rs., No. 2:08-cv-00933-DAF (S.D.W. Va. Mar. 31 & Apr. 16,

2010).     We deny the Appellees’ motion to strike the Appellant’s

informal reply brief.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and    argument    would     not    aid   the

decisional process.

                                                                        AFFIRMED




                                      3